 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3 JESUS CHAVEZ,                                            Case No. 2:19-cv-00975-APG-NJK
 4                                              Plaintiff                       ORDER
 5           v.
 6 NEVADA DEPARTMENT OF
   CORRECTIONS, et. al.,
 7
                                             Defendants
 8
 9
10          Plaintiff Jesus Chavez is a prisoner in the custody of the Nevada Department of Corrections
11 (“NDOC”). He has filed a motion for a preliminary injunction. ECF No. 1-1. Chavez has not filed
12 a complaint or an application to proceed in forma pauperis.
13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
14 complaint with the court.” Fed. R. Civ. P. 3. Therefore, I grant Chavez 30 days from the date of
15 this order to submit a complaint.
16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, if a plaintiff has not paid the filing
17 fee, the plaintiff must complete an application to proceed in forma pauperis and attach both an
18 inmate account statement for the past six months and a properly executed financial certificate.
19 Chavez is granted an opportunity to file an application to proceed in forma pauperis, or in the
20 alternative, pay the full filing fee for this action. If he chooses to file an application to proceed in
21 forma pauperis, he must file a fully complete application to proceed in forma pauperis, including
22 both an inmate account statement for the past six months and a properly executed financial
23 certificate.
            IT IS ORDERED that the Clerk of the Court WILL SEND plaintiff Jesus Chavez the
     approved form application to proceed in forma pauperis by a prisoner, as well as the document
     entitled information and instructions for filing an in forma pauperis application.
            IT IS FURTHER ORDERED that within 30 days from the date of this order, Chavez must
     either: (1) file a fully complete application to proceed in forma pauperis, on the correct form with
1 complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400
2 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
3         IT IS FURTHER ORDERED that Chavez must submit a complaint to this Court within 30
4 days from the date of this order.
5         IT IS FURTHER ORDERED that the Clerk of the Court will send to Chavez the approved
6 form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
7         IT IS FURTHER ORDERED that if Chavez does not timely comply with this order,
8 dismissal of this action may result.
9         DATED THIS 8th day of July, 2019.
10
11                                               UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23




                                                    2
